Title: To Benjamin Franklin from Dumas, 25[–28] December 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


This letter reports an extremely important diplomatic development, Britain’s breaking off relations with the Netherlands. The British government seems to have acted from a mixture of motives: the desire to forestall Dutch entry into the League of Armed Neutrality, resentment at what was perceived as the Netherlands’ pro-French policy, and a hope of bringing about major changes in Dutch internal politics. Against British inflexibility Dutch temporizing finally proved unsuccessful. On December 16 the British government ordered Ambassador Yorke to return to England without taking leave, and four days later it ordered the navy to begin seizing Dutch ships and issued a manifesto justifying reprisals. As Dumas here reports, Yorke left the Hague on December 25. Although Britain did not issue a declaration of war, it began hostilities and in effect henceforth the two countries were at war.
 

Monsieur,
Amsterdam Dec. 25[–28] 1780
Depuis ma derniere Lettre, qui vous sera parvenue dans une de Mr. De Neufville, les Etats d’hollde. ont pris unanimement, sans excepter même le Corps des Nobles, la Résolution provisionelle de remettre le projet du Traité, & la Missive sur ce sujet de la ville d’Amsterdam à leurs Nob. & Gr. P., entre les mains de la Cour de Justice d’hollde. pour s’occuper de l’examen de ces pieces sans délai, & sans avoir égard aux vacances des Fêtes, & pour dresser avant le 5 du mois prochain leur avis, savoir S’il y a quelque Loi constitutionnelle de l’Union, que l’on puisse dire avoir été violée par la conduite que la Régence d’Amsterdam a tenue dans cette affaire.— En supposant (ce qui n’est pas) qu’il y eût eu infraction d’une telle Loi, Leurs N. & Gr. P. feroient requerir le Grand-Officier d’Amsterdam, de poursuivre les Auteurs de l’infraction: Mais dans le cas contraire, qui aura lieu, les Et. d’hollde., qui s’assembleront le 5 Janv., prendront la Résolution finale 1°. de demander Satisfaction à la Cour Br. de l’indécence de ses deux derniers Mémoires, & 2 de communiquer tout ce procédé aux Puissances du Nord, afin de leur faire voir, que ce n’est qu’un faux prétexte que celui sous lequel la dite Cour voudroit cacher son ressentiment contre la rep. pour l’accession de celle-ci à la neutralité armée.

 

27e. Decembe.
Les Etats ayant voulu faire communication à Sir J. Y. de la Résolution provisionelle ci-dessus, il refusa de les recevoir, & le 25e, à 4 heures du matin, il partit de La Haie en conséquence des Ordres de sa Cour, pour Anvers.— A Londres on avoit d’abord résolu un Imbargo sur tous les Vaisseaux hollandois, & des Lettres de marque à distribuer sur le champ:—le lendemain on s’étoit avisé de faire grace de tout cela aux hollandois pendant 15 jours:— le surlendemain on se souvint, que selon le Traité de Breda il falloit accorder 6 mois; & l’on décida en conséquence, qu’on ne feroit la guerre aux hollandois que dans 6 mois. Or comme il est possible, & peut-être probable, que les Puissances belligérantes & neutres auront rendu le bon office à la Cour Br. de la forcer à une paix générale, il est à parier que Sir J. Y., après s’être amusé tant bien que mal à Anvers, Bruxelles, &c., reviendra à Lahaie reconforter ses vieilles amies, qui s’y pament en l’attendant.
Le jour-même de son départ, le Committé d’Hollde., qui est permanent à La haie, envoya des Lettres circulaires à toutes les villes (j’en ai vu une) pour leur indiquer une Assemblée jugée nécessaire sur ce sujet, & les exhorter à délibérer, chacune chez elle, de maniere à donner à leurs Députés des Instructions pour une Résolution prompte, cordiale, & vigoureuse.

 

28e.
En conséquence, ces Messieurs sont partis ce matin d’ici, savoir, le second Pensionaire, &c. Le premier Pensionaire s’y rendra aussi, dès qu’il se verra justifié par la Décision de la Cour d’Hollde.: ce qui aura lieu incessamment.— Je compte, de mon côté, d’y retourner vers le 5 Janvier. Je suis avec un grand respect, Monsieur Votre très-humble & très-obéissant serviteur
Dumas
Passy à Son Exc. M. B. Franklin

